The Chief Justice observed, that the cause had been so elaborately argued on both sides, and the points and authorities so thoroughly displayed, that it was quite unnecessary for the Court to go into a formal discussion of the case. They were all of opinion that the shingles, for the price of which the note in suit was given, having been sold in direct violation of the statute, the consideration of the promise was clearly illegal, and insufficient to support it. No principle of law, his honor added, is better settled than that no action will lie upon a contract made in violation of a statute, or of a principle of the common law. The authorities cited by the counsel for the defendant to this point, are irresistible. Indeed, the same thing has been frequently ruled by this Court, in cases which cannot be distinguished, in their principles, from that now before the Court ; particularly in the cases of The Springfield Bank vs. Merrick, and Russell vs. Be Grand.
The verdict must be set aside, and the plaintiff may be called.

Plaintiff nonsuit